DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 12 December 2017. It is noted, however, that applicant has not filed a certified copy of the 1904519.4 application as required by 37 CFR 1.55.  An interim copy as of 1 July 2021 is noted. See MPEP 215.02(b). 

Claim Objections
Claims 1, 2, 4, 6-16 and 19 are objected to because of the following informalities:  at line 1 of claim 1, “sleep; whereby” should apparently read --sleep, wherein--; at line 1 of claim 2, “claim 1;” should apparently read –claim 1,--; at line 1 of claim 4, “; claim 1” should apparently read –claim 1,--;  at line 1 of claim 5, “claim 4;” should apparently read –claim 4,--; at line 1 of claim 6, “claim 1” should apparently read –claim 1,--; at line 1 of claims 7 and 8, “; claim 1” should apparently read –claim 1,--; at line 1 of claim 9, “claim 8;” should apparently read –claim 8,--; at line 1 of claim 10, “claim 1;” should apparently read –claim 1,--; at line 1 of claim 11, “claim 1;” should apparently read –claim 1,--; at line 1 of claims 12-14, “claim 11;” should apparently read –claim 11,--; and at ,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 9, 10, 13, 14, 17-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 4 recites the limitation "the elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 1-2 recites “wherein the tactile region, shape(s) or pattern(s)” which is grammatically incorrect and thus unclear.  
At line 2 of claim 3, it is unclear if the limitations recited in parentheses are required by the claim or not.  For purposes of examination, it will not be considered.
At line 1 of claim 5, it is unclear if “a shape or pattern” is the same as or different than “one or more shapes or patterns” recited at line 2 of claim 4 from which claim 5 depends.  
Claim 5 is indefinite as it is unclear what constitutes “at a level of at least three repeats or iterations”.  
Claim 7 at line 3 recites the limitation "the element".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 7, it is unclear if “a finger” is the same as or different than “a finger” recited at line 1 of claim 1.
At line 2 of claim 9, it is unclear if “a finger” is the same as or different than “a finger” recited at line 1 of claim 1.
Claim 9 at line 3 recites the limitation "the person wearing the bedwear in bed".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 10, it is unclear if “a person” is the same as or different than “a person” recited at line 1 of claim 1.
At line 3 of claim 10, it is unclear if the limitations recited in parentheses are required by the claim or not.  For purposes of examination, it will not be considered.
At line 2 of claim 13, it is unclear if “a path or pathway” is the same as or different than “a path or pathway” recited at line 2 of claim 11.
At line 2 of claim 14, it is unclear if “a continuous path or pathway” is the same as or different than “a path or pathway” recited at line 2 of claim 11.
Claim 17 is indefinite as it appears to simply be directed towards a use of the method and not an actual method step.  
At line 1 of claim 17, it is unclear if “a person” is the same as or different than “a person” recited at line 1 of claim 1.
Claim 17 at line 3 recites the limitation "the person commencing the method".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is indefinite as it appears to exclude the method from which it depends.  
At line 1 of claim 18, it is unclear if “bedwear or bedding” is the same as or different than that recited in claim 1 from which it depends.  
At line 1 of claim 18, it is unclear if “a tactile region” is the same as or different than “a tactile region” recited at line 2 of claim 1.
Claim 19 is indefinite as it only appears to incorporate the tactile region of the claim from which it depends and not the entirety of the claim.  
At line 1 of claim 19, it is unclear if “bedding or bedwear” is the same as or different than that recited in claim 1 from which it depends.  
Claim 19 is also indefinite as it positively excludes a limitation (“the tactile region”) which is required by claim 1 from which it depends. 
Claim 19 at line 3 recites the limitation "the form of a patch".  There is insufficient antecedent basis for this limitation in the claim.
 Claim 22 at line 3 recites the limitation "the bedding bedwear or patch".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does not further limit claim 1, from which it depends, as claim 1 already requires bedwear or bedding and a tactile region.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. No. 2019/0059815).  Regarding claims 1, 8 and 18, Smith discloses a method of aiding sleep (calmness aids sleep), wherein a person seeking to sleep uses a finger to touch and move the finger over at least part of a tactile region located on bedwear that the person is wearing in a manner that can promote sleep (pants 20 are considered bedwear and a person may use his/her hands and fingers to engage sensory strips 34A,34B (“tactile region[s]”) to be rubbed between a forefinger and thumb to provide a calming effect for the individual [0101]-[0103]).  Regarding claim 2, the tactile region comprises one or more of the following: a spiral shape or pattern, a group of nested or concentric shapes or patterns, a series of shapes or patterns that get progressively smaller or larger in a given direction, a series of shapes or patterns that incorporate variation between the elements (two or more sensory strips having different properties such as different patterns or textures [0155]; strip with cross stitching is stiffer where cross stitching exists versus portions where it does not [0136]), a line arranged to provide a repeated motif or pattern (34A is a flap of material that extends outwardly from the outside surface of the first leg, with the inner edge being sewn and the other edge being free to move [0100], hence a “repeated motif or pattern”), a shape that includes a plurality of branches, a generally fractal shape, a series of shapes or patterns having a common theme (releasable strips wherein one has a favorite college football team color and another has a favorite professional football team color [0155]).  Regarding claim 3, and in view of its indefinite nature, the sensory strips 34A,34B (“tactile region[s]”) are raised by at least 0.1mm (see W1, “about 0.5-3 inches” [0102]).  Regarding claim 4, the tactile region comprises one or more shapes or patterns that get more detailed via a by more likely to sleep.  Regarding claim 9, the tactile region is provided at a leg of bedwear at a location so as to be easily accessible to a finger of the person wearing the bedwear in bed and seeking to sleep (tactile region is on the leg of the pants/bedwear [0100] and Fig. 1A).  Regarding claim 11, the tactile region comprises a path or pathway for the finger to trace (flap of material provides a path or pathway for finger to trace [0102] and Fig. 2C).  Regarding claim 12, the path or pathway is at least 1 cm, 2 cm, 5 cm, at least 10 cm, at least 20 cm or at least 30 cm long [0018].  Regarding claim 13, the tactile region provides a path or pathway for the finger to trace that is less than 2 cm wide (0.5 inch [0102]).  Regarding claim 14, the tactile region provides a continuous path or pathway for the finger to trace (flap of material provides a continuous path or pathway for finger to trace [0102] and Fig. 2C).  Regarding claim 15, the tactile region is located only at a discrete region of bedwear (the leg of the pants – Figs. 1A-2C and [0100]).  Regarding claim 16, the tactile region represents less than 25% of the area of a given surface of the bedding or bedwear (Figs. 1A-2C).  Regarding claim 17 and in view of its indefinite nature, since the method of Smith has a calming effect on a user [0103], it can also be used to induce sleep since calming is done during induction of sleep. Regarding .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2019/0059815) in view of Burgio et al. (U.S. Pub. No. 2009/0156886).  Regarding claim 10, Smith discloses the invention as claimed, see rejection supra; however Smith fails to disclose wherein the method includes the step of a person .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791